Electronically Filed
                                                           Supreme Court
                                                           SCPR-XX-XXXXXXX
                                                           10-APR-2019
                             SCPR-XX-XXXXXXX               10:31 AM

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN RE MICHAEL ALLISON RAGSDALE, Petitioner.


                           ORIGINAL PROCEEDING

                                  ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and
surrender his license to practice law in the State of Hawai#i
filed by attorney Michael Allison Ragsdale, pursuant to Rule 1.10
of the Rules of the Supreme Court of the State of Hawai#i (RSCH),
and the affidavits submitted in support thereof, we conclude
Petitioner Ragsdale has complied with the requirements of RSCH
Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Michael Allison Ragsdale, attorney number
8382, from the roll of attorneys of the State of Hawai#i,
effective with the filing of this order.
          DATED:    Honolulu, Hawai#i, April 10, 2019.
                                          /s/ Mark E. Recktenwald
                                          /s/ Paula A. Nakayama
                                          /s/ Sabrina S. McKenna
                                          /s/ Richard W. Pollack
                                          /s/ Michael D. Wilson